Citation Nr: 9930522	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder for 
treatment purposes only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The appellant served in the United States Army from August 
1989 to August 1990, when he requested a discharge for the 
good of the service in lieu of a court-martial.  He received 
a discharge Under Other Than Honorable conditions in August 
1990.  A decision by the Board of Veterans' Appeals (Board) 
in September 1991, upheld an October 1991 Administrative 
Decision which determined that the appellant's service was 
under dishonorable conditions and constituted a bar to VA 
benefits, except for entitlement to health care for any 
disability determined to be service connected.  

By rating decision in March 1996, the RO denied the 
appellant's claim of service connection for a back disorder 
for treatment purposes only.  The appellant and his 
representative were notified of this decision later the same 
month, and did not appeal.  In a letter received in July 
1997, the representative requested to reopen the appellant's 
claim of service connection for a back disorder for treatment 
purposes only.  

This matter came before the Board on appeal from a November 
1997 decision by the RO which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disorder for treatment 
purposes only.  A personal hearing before the RO was 
conducted in March 1998.  The Board remanded the appeal to 
the RO to accord due process.  Specifically, the RO was asked 
to adjudicate the claim consistent with the holding in Hodge 
v. West, 155 F. 3d 1356 (1998).  This has been accomplished.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by an 
unappealed rating decision by the RO in March 1996.  

2.  The additional evidence received since the March 1996 
rating decision does not establish a relationship between any 
current back disorder and military service.  


CONCLUSION OF LAW

Material evidence has not been submitted to reopen the claim 
of service connection for a back disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, service connection for the disability at 
issue was denied by the RO in March 1996.  The veteran and 
his representative were notified of this decision by letter 
the same month and did not appeal.  The evidence of record at 
the time of the final rating decision included the veteran's 
service medical records.  The service medical records showed 
treatment for back pain on several occasions between December 
1989 and March 1990.  When seen in December 1989, the veteran 
reported generalized back pain "all over."  The veteran 
denied any weakness or numbness, and reported that he had 
been in an automobile accident 3-4 months earlier.  The 
veteran was noted to have a mild curvature of the mid-lower 
thoracic spine, more evident on flexion.  There was no 
paraspinal spasm in the lumbar or thoracic areas.  The 
assessment was mechanical low back pain.  

When seen in January and February 1990, there was some 
limitation of motion of the lumbar spine and muscle spasm.  A 
progress note in February 1990 indicated that x-ray studies 
were essentially normal except for possible incomplete 
closure of L5, suggestive of partial genetic non-union of the 
neural arch at L5.  The assessment was recurring lumbosacral 
strain.  In March 1990, the veteran reported that a 
chiropractor had told him that he had intervertebral disc 
syndrome, lumbar subluxation, and lumbar radicular neuritis.  
However, on examination, the veteran was able to ambulate 
without difficulty and there was no evidence of swelling or 
spinal deformity.  Straight leg raising was negative, deep 
tendon reflexes were normal, and neurovascular system was 
intact.  X-ray studies at that time were within normal limits 
and showed no significant intrinsic pathology.  The 
assessment was mechanical low back pain.  When seen for an 
unrelated problem in April 1990, the veteran was noted to 
have pain on palpation at the 5th lumbar with muscle spasm.  
A treatment record in May 1990 indicated that the veteran was 
scheduled for physical therapy in April, but that he failed 
to report.  

The evidence added to the record since the March 1996 rating 
action includes private medical records, duplicate copies of 
service medical records, a VA medical opinion, and testimony 
presented at a personal hearing at the RO in March 1998.  

The private medical records show treatment for back pain 
beginning in 1992.  A diagnosis of low back pain was noted in 
January 1994.  When seen in March 1996, the veteran reported 
low back pain radiating into his legs for the past few weeks.  
An x-ray study of the lumbosacral spine at that time was 
normal.  The radiologist indicated that there was no evidence 
of spondylolysis or spondylolisthesis.  The disc spaces and 
lordotic curve were well maintained and normal.  The 
diagnosis was acute lumbar strain.  The veteran was seen 
again in July 1996 with complaints of back pain and muscle 
spasm for the past four days.  On examination, there was pain 
on forward flexion in the lower thoracic and mid lumbar 
region.  Paravertebral muscle spasms were noted, bilaterally.  
There was no evidence of scoliosis.  The diagnosis was 
somatic dysfunction of the thoracic spine.  An MRI of the 
lumbar spine in April 1997 showed no evidence of disc 
herniation or spinal stenosis with possible degenerative disc 
disease at L5-S1, otherwise the MRI was unremarkable.  

A letter from J. D. Richman, M.D., dated in June 1997 
indicated that the veteran was first evaluated in May 1997 
and diagnosed with annular tear at L5-S1.  A CT scan of the 
lumbar spine in June 1997 revealed an abnormal L5-S1 disc 
with posterior annular tearing and herniation of contrast 
material centrally indenting the ventral thecal sac, normal 
L4-5 disc level, and incidental bone island right sacrum.  

In October 1997, the veteran's claims file was forwarded to a 
VA orthopedic specialist for review.  The examiner indicated 
that he had reviewed the entire claims folder, including the 
private CT scan taken in June 1997.  The examiner noted the 
veteran's medical history as presented in the service medical 
records and discussed those findings in connection with the 
CT scan report.  The examiner noted that incomplete bony 
closure of the posterior elements of the lumbar vertebra was 
a relatively common incidental radiographic finding and was 
not generally considered the source of any symptoms.  He also 
noted that such findings, if mild in degree, could easily be 
considered a normal variant and not reported by some 
radiologists.  The examiner indicated that there was nothing 
in the CT scan which would confirm or exclude the diagnosis 
of spina bifida.  He noted that the presence of an annular 
tear with no herniation was a common finding in asymptomatic 
patients and that the finding, in an of itself, was useless 
unless substantiated by neurologic compression.  The examiner 
concluded that, based on the information of record, he found 
no evidence of a spinal disorder for which service connection 
could be established.  

At a personal hearing in March 1998, the veteran testified 
that he injured his back falling from a rope during service.  
The veteran testified that he did not have any problems 
immediately after the fall and developed back pain several 
days later while running.  The veteran reported that he 
sought medical attention during service from Monterey 
Hospital, but that no diagnostic studies were performed 
during this period of hospitalization.  He merely received 
medication and a physical profile.

A note from Clanton Internal Medicine received in May 1998 
indicated that Dr. Wilbur Rennings' records were kept by that 
office, but that he was no longer in practice and there were 
no treatment records pertaining to the veteran by Dr. 
Rennings.  


II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 303 (1999) (en 
banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  The RO has been 
given the opportunity to review the case under the current 
standards.

While private medical records show treatment for periodic 
back pain subsequent to service, they do not establish that 
the veteran currently has a low back disorder, which had its 
onset in service, for which service connection may be granted 
.  While an annular tear at L5-S1 was identified recently on 
MRI, the significance of this abnormality was not indicated.  
That is to say, the report did not medically link the 
disorder to service.  Thus, the additional medical evidence 
is not material.  An opinion from a VA examiner in October 
1997 is not material as the examiner concluded that he found 
no evidence of a spinal disorder for which service connection 
could be established.

Similarly, the veteran's testimony is also not material as 
the veteran, a layperson, is not competent to offer testimony 
as to the etiology of any current low back disability.  While 
the veteran may believe that his current medical problems are 
related to service, his lay assertions of medical causation 
are not "evidence" for the purpose of reopening the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Finally, the undersigned notes that at his hearing, the 
veteran reported being treated at a private facility during 
military service.  This evidence is not contained in the 
claims folder.  When a veteran has made an application to 
reopen a claim and the Secretary is on notice of evidence 
which may prove to be new and material but has not been 
submitted with the application, the Secretary has a duty 
under section 5103 to inform a claimant of the evidence that 
is "necessary to complete the application."  38 U.S.C.A. § 
5103(a) (West 1991).  Graves v. Brown, 8 Vet. App. 522 
(1996).  However, the veteran reported that he was not given 
any diagnostic tests at the facility.  For this reason and 
because this evidence would not shed any light on the 
question of whether any current back disability had its onset 
in service, the Board finds that a remand to request the 
veteran to obtain these records would not serve any useful 
purpose.  In summary, the obtaining of this evidence would be 
a futile act.

In summary, the Board finds that the additional evidence is 
not material, since it does not include competent medical 
findings linking any current back disability to military 
service.  Absent the submission of material evidence, it is 
unnecessary to determine whether any evidence is new.  
Accordingly, a basis to reopen the claim of service 
connection for a back disorder has not been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a back disorder, the 
appeal is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

